


                                                
[infobloximagea02.jpg]
Infoblox Inc.
3111 Coronado Drive
Santa Clara, CA 95054


        
November 19, 2015




Janesh Moorjani




Dear Janesh,


I am pleased to offer you a position with Infoblox Inc. (the “Company”) as
Executive Vice President and Chief Financial Officer. This position reports to
Jesper Andersen, President and Chief Executive Officer, and will be based in our
Corporate offices in Santa Clara, California.


While you render services to the Company, you will not engage in any other
employment, consulting or other business activity that would create a conflict
of interest with the Company. We also ask that, if you have not already done so,
you disclose to the Company any and all agreements relating to your prior
employment that may affect your eligibility to be employed by the Company or
limit the manner in which you may be employed. It is the Company’s understanding
that any such agreements will not prevent you from performing the duties of your
position and you represent that such is the case.


We have structured an offer package for you that consist of the following
components. The Company reserves the right to change or otherwise modify, in its
sole discretion, the following terms of employment:


1.
Salary:  You will receive an annual salary of $430,000 less payroll deductions
and all required withholdings, which will be paid semi-monthly in accordance
with the Company's normal payroll procedures. This salary will be subject to
adjustment pursuant to the Company’s employee compensation policies in effect
from time to time.



2.
Bonus Opportunity: In addition, you will be eligible to receive a
non-guaranteed, discretionary quarterly bonus with a target of 60% of eligible
earnings. 80% of the payment of the bonus will be paid quarterly and is
dependent upon attainment of internal quarterly company goals (pro-rated for the
current period). 20% will be dependent upon satisfactory completion of your
annual MBO’s tied to executive team objectives which will be provided to you in
advance. This MBO portion is paid annually. The bonus will be paid in the next
available payroll after the Company’s books have been closed for the quarter
and/or fiscal year as appropriate.  To be eligible for payment you must be
actively employed at the time of payment.  Please note that no payouts are
guaranteed and that the plan may be amended, terminated or replaced from
time-to-time, with or without notice, by the Company’s Compensation Committee.



3.
Performance Bonus:  Infoblox will provide you with a performance bonus in the
amount of $400,000, less payroll deductions and required withholdings, with
one-half payable upon your commencement of employment and the other one-half to
be earned upon completion of milestones to be mutually agreed within 60 days of
your start date and payable on the first anniversary of your continuous
employment.  You agree that if you voluntarily leave the Company within one year
from your employment commencement date, you will forfeit such performance bonus
and will reimburse the Company the total performance bonus amount previously
paid to you.




1



--------------------------------------------------------------------------------






4.
Equity: We will recommend the following to the Board of Directors of the Company
(the “Board”), pursuant to the terms and conditions set forth in the Company’s
2012 Equity Incentive Plan (the “Equity Plan”):



•
Restricted Stock Units: An award of one hundred fifty thousand (150,000)
Restricted Stock Units (“RSUs”).  Twenty-five percent (25%) of the RSUs will
vest on the 15th of the month following the anniversary of the grant date. The
remaining seventy-five percent (75%) of the RSUs will vest on a semi-annual
basis over the following three years.



Vesting is contingent on your continued service to the Company or its
subsidiaries.  Grants and awards are subject to approval by the Board or a
committee appointed by the Board.  As such, this letter is not intended to
create any obligation on the part of the Company.  Further details on the Equity
Plan and any specific grant or award to you will be provided following approval
by the Board or Board committee.


5.
Employee Stock Purchase Plan (ESPP): In accordance with the 2012 Employee Stock
Purchase Plan, you may also be eligible to participate in the Company’s ESPP
during the next enrollment period after your hire date.   Enrollment periods are
June 1 - 20 and December 1 - 20.   Advance notification will be provided.



6.
Change in Control / Severance: You are also being offered the Company’s standard
Change In Control Severance Agreement for Executive Vice Presidents, which is
being provided under separate cover.



7.
Tax Matters - Withholding: All forms of compensation referred to in this letter
are subject to reduction to reflect applicable withholdings and payroll taxes,
and other deductions required by law.



8.
Tax Advice: You are encouraged to obtain your own tax advice regarding your
compensation from the Company. You agree that the Company does not have a duty
to design its compensation policies in a manner that minimizes your tax
liabilities, and you will not make any claim against the Company or the Board
related to tax liabilities arising from your compensation.



9.
Proprietary Information and Inventions Agreement: Like all Company employees,
you will be required, as a condition of your continued employment with the
Company, to adhere to the Company’s standard Proprietary Information and
Inventions Agreement.



10.
Benefits: As a U.S. company employee, you will be eligible to enroll for all
standard benefits according to the Company’s U.S. benefits plans beginning first
of the month or first of the month following date of hire.  Standard benefits
include:  vacation, sick leave, holidays, medical/dental/vision insurance, life
insurance, disability insurance, 401(k) plan, and Section 125 cafeteria plan for
those employees with full-time status (30 hours or more).   For offers of
employment less than 30 hours per week a benefits plan will be provided
separately.



11.
At-Will Employment: While we look forward to a long and profitable relationship,
should you decide to accept our offer, you will be an at-will employee of the
Company, which means the employment relationship can be terminated by either of
us for any reason, at any time, with or without prior notice and with or without
cause. Any statements or representations to the contrary (and, indeed, any
statements contradicting any provision in this letter) should be regarded by you
as ineffective. Further, your participation in any stock or benefit program is
not to be regarded as assuring you of continuing employment for any particular
period of time. Any modification or change in your at will employment status may
only occur by way of a written employment agreement signed by you and the Chief
Executive Officer of the Company.



12.
Interpretation, Amendment and Enforcement: This letter agreement and documents
referenced herein constitute the complete agreement between you and the Company,
contain all of the terms of your employment with the Company and supersede any
prior agreements, representations or understandings (whether written, oral or
implied) between you and the Company. This letter agreement may not be amended
or modified, except by an express written agreement signed by both you and a
duly authorized officer of the Company.



13.
Reference/Background Checks: This offer is contingent upon a satisfactory
verification of references, criminal, education, driving and/or employment
background. To expedite this process you are required to complete an application
form and reference/background check authorizations. This offer can be rescinded
at any time based upon data received in the verification, in the sole judgment
of the Company.


2



--------------------------------------------------------------------------------








14.
Confidentiality: As an employee of the Company, you will have access to certain
confidential information of the Company and you may, during the course of your
employment, develop certain information or inventions that will be the property
of the Company. To protect the interests of the Company, you will need to sign
the Company's standard "Proprietary Information and Inventions Agreement" as a
condition of your employment. A copy of the standard Proprietary Information and
Inventions Agreement is enclosed for your review and signature.



We wish to impress upon you that we do not want you to, and we hereby direct you
not to bring with you any confidential or proprietary material of any former
employer or to violate any other obligations you may have to any former
employer. During the period that you render services to the Company, you agree
to not engage in any employment, business or activity that is in any way
competitive with the business or proposed business of the Company. You will
disclose to the Company in writing any other gainful employment, business or
activity that you are currently associated with or participate in that competes
with the Company. You will not assist any other person or organization in
competing with the Company or in preparing to engage in competition with the
business or proposed business of the Company. You represent that your signing of
this offer letter, the Company's Proprietary Information and Inventions
Agreement and any other agreements with the Company, and your commencement of
employment with the Company will not violate any agreement currently in place
between yourself and current or past employers.


15.
Arbitration: You and the Company agree to submit to mandatory binding
arbitration any and all claims arising out of or related to your employment with
the Company and the termination thereof, including, but not limited to, claims
for unpaid wages, wrongful termination, torts, stock or stock options or other
ownership interest in the Company, and/or discrimination (including harassment)
based upon any federal, state or local ordinance, statute, regulation or
constitutional provision except that each party may, at its, his or her option,
seek injunctive relief in court related to the improper use, disclosure or
misappropriation of a party’s proprietary, confidential or trade secret
information. All arbitration hearings shall be conducted in Santa Clara County,
California. THE PARTIES HEREBY WAIVE ANY RIGHTS THEY MAY HAVE TO TRIAL BY JURY
IN REGARD TO SUCH CLAIMS. This Agreement does not restrict your right to file
administrative claims you may bring before any government agency where, as a
matter of law, the parties may not restrict the employee’s ability to file such
claims. However, the parties agree that, to the fullest extent permitted by law,
arbitration shall be the exclusive remedy for the subject matter of such
administrative claims. The arbitration shall be conducted through JAMS before a
single neutral arbitrator in accordance with the JAMS employment arbitration
rules then in effect (“JAMS rules”). The JAMS rules may be found and reviewed at
http://www.jamsadr.com/rules-employment-arbitration. If you are unable to access
these rules, please let me know and I will provide you with a hardcopy. The
arbitrator shall issue a written decision that contains the essential findings
and conclusions on which the decision is based.



16.
Governing Law: The terms of this letter agreement and the resolution of any
disputes as to the meaning, effect, performance or validity of this letter
agreement or arising out of, related to, or in any way connected with, this
letter agreement, your employment with the Company or any other relationship
between you and the Company (the “Disputes”) will be governed by California law,
excluding law relating to conflicts or choice of law. You and the Company submit
to the exclusive personal jurisdiction of the federal and state courts located
in Santa Clara County, California in connection with any Dispute or any claim
related to any Dispute.



17.
Authorization to Work: Please note that because of employer regulations adopted
in the Immigration Reform and Control Act of 1986, within three (3) business
days of starting your new position you will need to present documentation
demonstrating that you have authorization to work in the United States. If you
have questions about this requirement, which applies to U.S. citizens and
non-U.S. citizens alike, please contact me.




3



--------------------------------------------------------------------------------




To indicate your acceptance of the Company's offer, please sign and date this
letter in the space provided below, along with a signed Proprietary Information
Agreement, and return it to me. Your anticipated hire date is January 4, 2016.


This offer letter will expire if not accepted and signed by November 30, 2015.


We look forward to your joining Infoblox and believe that you will find this
organization to be a truly exciting and fulfilling place to work!


Sincerely,


/s/ Norma Lane    
Norma Lane
Executive Vice President, Human Resources




I have read and understood this offer letter and hereby acknowledge, accept and
agree to the terms as set forth above and further acknowledge that no other
commitments were made to me as part of my employment offer except as
specifically set forth herein:
    


/s/ Janesh Moorjani                                
Janesh Moorjani         Date: November 30, 2015    


January 4, 2016
Start Date



4

